Per Curiam:
This is an application for a writ of mandamus to Mr. Justice McCoy, of the supreme court of the District of Columbia, to compel him to sign, allow, and make part of the record a proposed bill of exceptions for and on behalf of the said C. B. Hight.
It appears that the bill of exceptions, as it is entitled, was submitted to Justice McCoy after the final decree had been rendered in the case, and that he refused to sign it because in his opinion it was not -prepared in accordance with the rules of this court relating to statements of evidence in equity causes..
This court has no power to compel a trial justice to do any*239thing more than consider a bill of exceptions. It cannot compel him to sign a bill which has been tendered which, in his opinion, is not in conformity with the rules. It is an act of judicial discretion which this court cannot control.
It is considered, therefore, that it is unnecessary to issue a rule in this ease, and that the petition he dismissed, with costs.